DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Application 16/000,960 filed on 6/6/18 and claims priority of 62/532,070 filed on 7/13/17.

Response to Amendment
This office action is in response to the amendment submitted on 11/18/20 wherein claims 1-3, 5-10, and 12-15 are pending and ready for examination. Claims 4, and 11 have been canceled.

Claim Objections
Claim 15 is objected to because of the following informalities:  The claim language refers that the claim depends from claim 1 which in this case would be an exact duplicate of claim 8, yet the examiner believes that this claim is meant to be dependent from claim 9 instead, and is examined based on such assumption.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0213693 A1 et al, hereinafter referenced as Du in view of US 2015/0362622 A1, Denli et al, hereinafter referenced as Denli. And evidenced by NPL “A model for longitudinal and shear wave propagation in viscoelastic media”, Thomas L. Szabo, and Junru Wu. The Journal of the Acoustical Society of America 107, 2437 (2000); doi: 10.1121/1.428630, hereinafter is referenced as Thomas.

As to independent claim 1, Du teaches “A method, comprising: obtaining, with a computer, an initial geophysical model; modeling, with a computer, a forward wavefield based on the initial geophysical model with wave equations including a second order z-derivative in a rotated coordinate system that accounts for a tilted A technique includes modeling a seismic wavefield in a vertical transversely isotropic media as a second order derivative of a first wavefield function with respect to a vertical direction”; “a seismic wavefield in a tilted transversely isotropic media are modeled based at least in part on orientation of the symmetry axis and a nonzero shear velocity for the media;”, also see [0034-0037] and figs 5 and 16-17, wherein the forward modeling and the equations are disclosed. Moreover, [0044] and [0067] “the source function is injected” reads on “initial geophysical model”. See fig 15. Moreover, [0060-0061] “the rotation is represented by the dip angle theta”; “in a rotated coordinate”.)
Du teaches “modeling, with a computer, an adjoint wavefield with adjoint wave equations including a second order z-derivative in a rotated coordinate system that accounts for a tilted transverse isotropic (TTI) medium, wherein the wave equations and the adjoint wave equations include relaxation terms accounting for anelasticity of earth in an update of a primary variable and an evolution relationship for the relaxation terms;” (claim 6, [0034-0037]  wherein the equation for TTI medium and the second order z-derivative, are disclosed and wherein the directions including the z direction i.e. rotation is disclosed; also the auxiliary equations/function are disclosed in [0036] and [0064] which reads on “adjoint wave equation”, see [0044-0046] wherein the intermediate q and p, also read on “adjoint wave equation”. Moreover, [0036-0044] wherein the auxiliary q equations along with other calculated parameters are disclosed, “second order derivative in the z-direction”. See [0058-0061] and fig 5, “a vertical axis based at least in part on an orientation of the symmetry axis and a nonzero shear velocity for the media.” Moreover, [0051], [0072] and claim 5, fig 13 and 16, the reverse time migration 
Du does not expressly mention the limitation “an update of a primary variable and an evolution relationship for the relaxation terms”
Denli teaches “wherein the wave equations and the adjoint wave equations include relaxation terms accounting for anelasticity of earth in an update of a primary variable and an evolution relationship for the relaxation terms;” ([abstract] and [0076-0080] figs 1-3 wherein the Q-factor reads on “accounting for anelastic attenuation”. Moreover, fig 5-7 and [0125- 0129] wherein the model is updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the updated model and corresponding adjusted cost of Denli to the cost determination of Du, in order to provide more cost effective approach with less cost possible (Denli [0076], [0082], and [0106-0107]) Moreover, one of ordinary skill in the art would appreciate and be motivated to implement well-known approach that provides the expected results yet with an optimized cost determination (Denli [0054]).
Du is silent in regards to providing a mathematical relationship among such parameters.

    PNG
    media_image1.png
    54
    198
    media_image1.png
    Greyscale
 Rl is a relaxation term, 
    PNG
    media_image2.png
    23
    19
    media_image2.png
    Greyscale
is a first derivative of stress, al is a stiffness ratio, and 
    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
is a characteristic relaxation frequency;” ([0004-0005], [0009-0017], “relaxation mechanism”; “partial differential equation”, [0038-0042], [0047-0051] and [0124]  wherein the parameters of stress derivative with respect to time, wherein the memory m includes a plurality of parameters as the stiffness could be one of them. Moreover, the quality factor frequency is disclosed in [0078] and [0080]. Furthermore, [0094-0102] the parameters of stress, frequency depending on the quality factor, and memory variable are used within the multi-relaxation rheological model, and wherein the relaxation moduli ratio and the relaxation frequency mechanism are applied, wherein the relaxation moduli ratio implicitly infers to stiffness or Young modulus which is a mechanical property that measures stiffness. The definition of relaxation modulus E(t) is “a characteristic of material viscoelasticity as used to describe the stress relaxation of materials with time (t). It is important to accurately simulate the stress relaxation and viscoelastic deformation of subjects in order to evaluate and design materials.” Wherein deformation refers to stiffness. i.e. the stiffness is implicitly or indirectly implemented as evidenced by Thomas appendix A1-A8 equations on page 2444. Moreover, one of ordinary skill in the art would acknowledge that attaining the exact mathematical equation, is a matter of mathematical manipulation applicable within ordinary skills in the art.
It would have been obvious to one of ordinary skill in the art to include the relaxation function and mechanism of Denli to the teaching of Du wherein such determination would provide a complete and accurate determination considering the rheological properties and multi-relaxation model which would provide the optimal 
Du as modified teaches “obtaining, with a computer, a gradient of a cost function based on a combination of a model of the forward wavefield and a model of the adjoint wavefield;” ([0045-0047] wherein the cost of (p+q) reads on “the cost of the combination of the forward wavefild and ajdoint wavefield”. See [0034-0038] wherein the function of p and q are disclosed.)
Du is silent in regards to updating the initial geophysical model, with the computer, with an adjustment determined from the gradient of the cost function to obtain an updated geophysical model.
Denli teaches “and updating the initial geophysical model, with the computer, with an adjustment determined from the gradient of the cost function to obtain an updated geophysical model.” (fig 6-7 wherein the updated model is applied to manage/adjust the outcome in order to minimize the cost function [0129-0132] and figs 12-13 and [0106-0107].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the updated model and corresponding adjusted cost of Denli to the cost determination of Du, in order to provide more cost effective approach with less cost possible (Denli [0076], [0082], and [0106-0107]) Moreover, one of ordinary skill in the art would appreciate and be motivated to implement well-known approach that provides the expected results yet with an optimized cost determination (Denli [0054]).
As to independent claim 9, Du teaches “A method, comprising: obtaining, with a computer, an initial geophysical model; modeling, with a computer, a forward wavefield based on the initial geophysical model with wave equations including a second order z-derivative in a rotated coordinate system that accounts for a tilted transverse isotropic (TTI) medium;” ([abstract] “A technique includes modeling a seismic wavefield in a vertical transversely isotropic media as a second order derivative of a first wavefield function with respect to a vertical direction”; “a seismic wavefield in a tilted transversely isotropic media are modeled based at least in part on orientation of the symmetry axis and a nonzero shear velocity for the media;”, also see [0034-0037] and figs 5 and 16-17, wherein the forward modeling and the equations are disclosed. Moreover, [0044] and [0067] “the source function is injected” reads on “initial geophysical model”. See fig 15. Moreover, [0060-0061] “the rotation is represented by the dip angle theta”; “in a rotated coordinate”.)
 	“modeling, with a computer, an adjoint wavefield with adjoint wave equations including a second order z-derivative in a rotated coordinate system that accounts for a tilted transverse isotropic (TTI) medium; wherein the wave equations and the adjoint wave equations include relaxation terms accounting for anelasticity of earth in an update of a primary variable and an evolution relationship for the relaxation terms;” (claim 6, [0034-0037]  wherein the equation for TTI medium and the second order z-derivative, are disclosed and wherein the directions including the z direction i.e. rotation is disclosed; also the auxiliary equations/function are disclosed in [0036] and [0064] which reads on “adjoint wave equation”, see [0044-0046] wherein the intermediate q and p, also read on “adjoint wave equation”. Moreover, [0036-0044] wherein the second order derivative in the z-direction”. See [0058-0061] and fig 5, “a vertical axis based at least in part on an orientation of the symmetry axis and a nonzero shear velocity for the media.” Moreover, [0051], [0072] and claim 5, fig 13 and 16, the reverse time migration RTM accounts for anelasticity/dispersion of earth. Moreover, [0061] wherein P-SV TTI dispersion reads on “anelisticity” implementing parameters applied within a well-known approach Thomsen.  Furthermore, see the equations of [0060-0064] wherein the rotation is represented by the dip angle theta. Moreover, [0024-0026] wherein “particle motion” reads on relaxation based on the definition of relaxation in Rhelogy. Moreover, one of ordinary skill in the art would contemplate that the determination to be updated each time the data are obtained)
Du does not expressly mention the limitation “an update of a primary variable and an evolution relationship for the relaxation terms”
Denli teaches “wherein the wave equations and the adjoint wave equations include relaxation terms accounting for anelasticity of earth in an update of a primary variable and an evolution relationship for the relaxation terms;” ([abstract] and [0076-0080] figs 1-3 wherein the Q-factor reads on “accounting for anelastic attenuation”. Moreover, fig 5-7 and [0125- 0129] wherein the model is updated.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement the updated model and corresponding adjusted cost of Denli to the cost determination of Du, in order to provide more cost effective approach with less cost possible (Denli [0076], [0082], and [0106-0107]) Moreover, one of ordinary skill in the art would appreciate and be motivated to 
Du is silent in regards to providing a mathematical relationship among such parameters.
Denli teaches “the evolution relationship is 
    PNG
    media_image1.png
    54
    198
    media_image1.png
    Greyscale
 Rl is a relaxation term, 
    PNG
    media_image2.png
    23
    19
    media_image2.png
    Greyscale
is a first derivative of stress, al is a stiffness ratio, and 
    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
is a characteristic relaxation frequency.” ([0004-0005], [0009-0017], “relaxation mechanism”; “partial differential equation”, [0038-0042] and [0047-0051] wherein the parameters of stress derivative with respect to time, and [0124] wherein the memory m includes a plurality of parameters as the stiffness could be one of them. Moreover, the quality factor frequency is disclosed in [0078] and [0080]. Furthermore, [0094-0102] the parameters of stress, frequency depending on the quality factor, and memory variable are used within the multi-relaxation rheological model, and wherein the relaxation moduli ratio and the relaxation frequency mechanism are applied, wherein the relaxation moduli ratio implicitly infers to stiffness or Young modulus which is a mechanical property that measures stiffness. The definition of relaxation modulus E(t) is “a characteristic of material viscoelasticity as used to describe the stress relaxation of materials with time (t). It is important to accurately simulate the stress relaxation and viscoelastic deformation of subjects in order to evaluate and design materials.” Wherein deformation refers to stiffness. i.e. the stiffness is implicitly or indirectly implemented as evidenced by Thomas appendix A1-A8 equations on page 2444. Moreover, one of ordinary skill in the art would acknowledge that attaining the exact mathematical equation, is a matter of mathematical manipulation applicable within ordinary skills in the art.

Du as modified teaches “obtaining, with a computer, an imaging condition based on a combination of a model of the forward wavefield and a model of the adjoint wavefield;” ([0045-0047] wherein the cost of (p+q) reads on “the cost of the combination of the forward wavefild and ajdoint wavefield”. See [0034-0038] wherein the function of p and q are disclosed. Moreover, [0052-0056] “imaging” and fig 13-14.)
Du as modified teaches “and generating a subsurface image from the imaging condition.” (claim 2, 7, [0031] and [0033].)

As to claim 2, Du as modified teaches “generating a subsurface image of the updated geophysical model that includes subsurface structures.” (claim 2, 7, [0031] and [0033].)

As to claims 3 and 10, Du as modified teaches “wherein the primary variable is based on stress.” ([0058] “More specifically, the following description focuses on a pseudo-acoustic tilted transversely isotropic (TTI) wave equation derived using a pressure-vertical shear velocity (P-SV) TTI dispersion relation.” Wherein pressure vertical shear velocity reads on “stress”, also see [0064], [0029-0030] and [0055].)

As to claims 5 and 12, Du as modified teaches the limitations of claims 1 and 9 respectively.
Du teaches the elements of pressure, pressure derivative/gradient, change in elastic properties, stiffness applied in forward equations and auxiliary equations as in [0036-0040] and [0061-0067], yet does not disclose C the material properties and memory variables.
Denli teaches “the wave equations are: 
    PNG
    media_image4.png
    292
    328
    media_image4.png
    Greyscale

the adjoint wave equations are: 
    PNG
    media_image5.png
    272
    254
    media_image5.png
    Greyscale
with t being time, 
    PNG
    media_image2.png
    23
    19
    media_image2.png
    Greyscale
being a first derivative of stress, al being a stiffness ratio, 
    PNG
    media_image3.png
    19
    30
    media_image3.png
    Greyscale
being a characteristic relaxation frequency, 
    PNG
    media_image6.png
    18
    17
    media_image6.png
    Greyscale
 being stress, ml being memory response, C being material properties, and 
    PNG
    media_image7.png
    22
    21
    media_image7.png
    Greyscale
 being application of a source of stress.” ([0009-0053] it would be obvious to one of ordinary skill in the art that mathematical manipulation to obtain the exact claimed 

As to claims 6 and 13, Du as modified teaches “causing a well to be drilled at a location derived from the subsurface image.” ([0003] “Analysis of the seismic data can then indicate the presence or absence of probable locations of hydrocarbon deposits.” And [0031] “Subsequent analysis of the representation may reveal probable locations of hydrocarbon deposits in subterranean geological formations.” The drilling decision is based on the presence of the hydrocarbon deposits. Moreover, [0052-0056] “imaging” and fig 13-14.)

As to claim 7, Du as modified teaches “based at least in part on the updated geophysical model, estimating a subsurface property that indicates hydrocarbon deposits in a subterranean geologic formation.” ([0031] “Subsequent analysis of the representation may reveal probable locations of hydrocarbon deposits in subterranean geological formations.” In regards to the limitation updated please see the rejection of claim 1 above.)

As to claims 8 and 15, 
As to claim 14, Du teaches “based at least in part on the subsurface image, estimating a subsurface property that indicates hydrocarbon deposits in a subterranean geologic formation.” ([0031] “The goal of the seismic acquisition is to build up an image of a survey area for purposes of identifying subterranean geological formations”; “Subsequent analysis of the representation may reveal probable locations of hydrocarbon deposits in subterranean geological formations.”)

Response to Arguments
Applicant's arguments filed 11/18/20 have been fully considered but they are not persuasive.

The applicant argues (Remarks page 6) “In the present method, the wave and adjoint wave equations are time-dependently smoothed, which accounts for the anelasticity of the earth in an update of a primary variable (e.g., stress\ Applicants respectfully submit that such a method is not disclosed or suggested by Du or Denli.”
The examiner respectfully disagrees, as the derivative with respect to time is disclosed in Denli [0124], see the rejection on page 6 above.) The applicant’s argument infers that the inventive concept is a mere mathematical equation, yet such inference is invalid simply because all the terms of the claimed equations are disclosed in Du in view of Denli and are mathematically related to each other with a derivative relation with respect to time and position. Knowing that deriving mathematical equations out of other equations is within the skills of one of ordinary skill in the art.

The rest of the arguments have been acknowledged yet the above should be sufficient to respond to them.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMAN A ALKAFAWI whose telephone number is (571)272-4448.  The examiner can normally be reached on Monday-Friday 8:00 Am- 5:00 Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen M. Vazquez can be reached on 5712722619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


EMAN A. ALKAFAWI
Primary Examiner
Art Unit 2865



/EMAN A ALKAFAWI/Primary Examiner, Art Unit 2865                                                                                                                                                                                                        2/10/2021